Title: To James Madison from Elizur Goodrich, 14 April 1806 (Abstract)
From: Goodrich, Elizur
To: Madison, James


                    § From Elizur Goodrich. 14 April 1806, New Haven. “I have the honor to inclose, at the request of Mesrs Buckley De Forest & Co. Merchants of this place, certain documents, relative to the detention of the Sloop Mary, in a Spanish Port, in the Oronoko. They consider it, their duty to state to the Government, the aggression made upon their property, and have a confident relyance, in the measures, which will be adopted to obtain redress. It is due, to their Characters to say that they are native Citizens of the United States, and a regular trading house, established in this City, men of respectability and that full reliance may be placed in their representation. Charels [sic] Morris, whose deposition is inclosed, has been connected with the American Navy, appears to be an intillegent honest Man, says that he is well known, to the Secretary of the Navy to whom he has addressed a line upon this Subject.

The Parents of John Ford, mentioned in the deposition, as also of John Miles 3d the Captain of the Sloop are Citizens of Newhaven, and feel all that anxiety, which is natural on the Occasion. The Owners of the Vessel have requested the Honle James Hillhouse to converse with you, upon the subject & receive instructions whether any other or further measures are necessary or proper on their part, for the liberation of their Mariners or property.”
                    Adds in a postscript: “Mesrs B & DF request the inclosed letter may be perused & forwarded to Mr Smith.”
                